450 F.2d 347
In the Matter of METER MAID INDUSTRIES, INC., et al., Bankrupt.NATIONAL INDUSTRIAL BANK OF MIAMI, Appellant,v.Edward H. LEVIN, as Trustee for Meter Maid Industries, Inc.,et al., Appellee.
No. 71-2532 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Nov. 17, 1971.

Robert R. Frank, Frank, Strelkow & Marx, Miami Beach, Fla., for appellant.
John L. Britton, Feibelman, Friedman, Britton & Stettin, Miami, Fla., for appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


*
 Rule 18, 5 Cir., Isbell Enterprises, Inc. v. Citizens Casualty Company of New York et al., 5 Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 430 F.2d 966